UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-9330 INTELLIGENTSYSTEMSCORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1964787 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4355 Shackleford Road, Norcross, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (770) 381-2900 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 par value NYSE Amex Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes£NoR Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes£ NoR Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filer £Smaller reporting companyR Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesR No£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoR State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the common stock held by non-affiliates of the registrant on June 30, 2011 was $5,641,365 (computed using the closing price of the common stock on June 30, 2011 as reported by the NYSE AMEX).As of February 29, 2012, 8,958,028 shares of common stock of the registrant were outstanding. DOCUMENTS INCORPORATED BY REFERENCE:Portions of the registrant’s Proxy Statement for the Annual Meeting of Shareholders are incorporated by reference in Part III hereof. Explanatory Note The purpose of this Amendment No. 1 to this Annual Report on Form 10-K is to restate the consolidated financial statements of Intelligent Systems Corporation (the “Company”) to reflect adjustments related to the amounts and allocation of profits and losses to the Noncontrolling Interest of one of the Company’s subsidiaries in accordance with Financial Account Standards Board (“FASB”) authoritative guidance establishing accounting and reporting standards for Noncontrolling Interests in Consolidated Financial Statements.We recently determined that we have not been applying the guidance correctly in all respects because we have not been attributing to the Noncontrolling Interest (held by common shareholders of our CoreCord Software subsidiary) its share of the losses or income of the subsidiary and have not been disclosing such attributed amounts on the face of the consolidated statements of operations.Accordingly, we have restated the consolidated statements of operations for the years ended December 31, 2011 and 2010, the stockholders’ equity section of the consolidated balance sheets as of December 31, 2011 and 2010, and the consolidated statements of stockholders’ equity to fully comply with the standard. For the convenience of the reader, this Amendment No. 1 amends in its entirety the original filing of the Annual Report on Form 10-K.This Amendment No. 1 does not reflect events occurring after the March 22, 2012 original filing date of the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 or modify or update those disclosures set forth in that Annual Report on Form 10-K, except to reflect the restatement as noted above and in Note 2 of the Consolidated Financial Statements. The items of the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 that have been amended and restated herein are as follows: 1. Part II, Item 8. Financial Statements have been restated. 2. Currently dated certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 have been filed. 3. Currently dated certifications pursuant to Section 906 of the Sarbanes-Oxleyt Act of 2002 have been filed In addition a small number of changes have been made throughout the document as needed to reflect the renumbering of notes to the consolidated financial statements due to the addition of a new Note 2 to the restated consolidated financial statements. TABLE OF CONTENTS PAGE Part I Item 1. Business 1 2. Properties 7 3. Legal Proceedings 7 4. Mine Safety Disclosures 7 Part II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 8. Financial Statements 17 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 9A. Controls and Procedures 17 Part III Directors, Executive Officers and Corporate Governance 18 Executive Compensation 18 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Certain Relationships and Related Transactions, and Director Independence 19 Principal Accountant Fees and Services 19 Part IV Exhibits and Financial Statement Schedules 20 Signatures 22 PART I Forward-Looking Statements In addition to historical information, this Form 10-K may contain forward-looking statements relating to Intelligent Systems Corporation (“ISC”). All statements, trend analyses and other information contained in the following discussion relative to markets for our products and trends in revenue, gross margins and anticipated expense levels, as well as other statements including words such as “anticipate”, “believe”, “plan”, “estimate”, “expect”, “likely” and “intend”, and other similar expressions constitute forward-looking statements. Prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those contemplated by such forward-looking statements.A number of the factors that we believe could impact our future operations are discussed in Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 7 of this Form 10-K.ISC undertakes no obligation to update or revise its forward-looking statements to reflect changed assumptions, the occurrence of unanticipated events or changes in future operating results except as required by law. ITEM 1.BUSINESS Overview Intelligent Systems Corporation, a Georgia corporation, and its predecessor companies have operated since 1973 and its securities have been publicly traded since 1981. In this report, sometimes we use the terms “company”, “us”, “ours”, “we”, Registrant and similar words to refer to Intelligent Systems Corporation and subsidiaries. Our executive offices are located at 4355 Shackleford Road, Norcross, Georgia 30093 and our telephone number is (770) 381-2900. Our Internet address is www.intelsys.com. We publish our Securities and Exchange Commission (“SEC”) reports on our website as soon as reasonably practicable after we file them with or furnish them to the SEC, and shareholders may access and download these reports free of charge. Financial Reporting We consolidate the results of operations of companies in which we own a majority interest and over which we exert control. We generally account for investments by the equity method for minority owned companies in which we own 20 to 50 percent and over which we exercise significant influence, but do not exert control.In general, under the equity method, we report our pro rata share of the income or loss generated by each of these businesses as equity income/losses of affiliates on a quarterly basis. Privately owned corporations in which we own less than 20 percent of the equity are carried at the lower of cost or market. Industry Segments Overview Ourconsolidated companies operate in two industry segments: Information Technology Products and Services and Industrial Products.The principal operating company in our Information Technology Products and Services segment is CoreCard Software, Inc. (“CoreCard”) and the Industrial Products segment consists of ChemFree Corporation (“ChemFree”).As of December 31, 2011, we own 100 percent of ChemFree and 96 percent of CoreCard.We also have two wholly owned subsidiaries, CoreCard SRL in Romania and ISC Software in India that perform software development and testing for CoreCard but do not sell products or services to third parties.On April 16, 2008, we sold the business of our VISaer, Inc. subsidiary and accordingly, we have classified the VISaer operations as discontinued operations. The business discussion which follows contains information on products, markets, competitors, research and development and manufacturing for our operating subsidiaries organized by industry segment. For further detailed financial information concerning our segments, see Note 16 in the accompanying Notes to Consolidated Financial Statements.For further information about trends and risks likely to impact our business, please refer to Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 7 of this Form 10-K. Intelligent Systems Corporation -1- The business in our segments is not seasonal on a consolidated basis although there is generally some slowdown in demand in Europe during the third quarter of the year for our ChemFree products. Industrial Products Segment ChemFree Corporation –ChemFree, our largest subsidiary in terms of revenue and profit, designs, manufactures and markets a line of parts washers under the SmartWasher® trademark.The SmartWasher® system uses a proprietary advanced bio-remediation system that cleans automotive and machine parts and weapons, without using hazardous, solvent-based chemicals.Typically, the SmartWasher® system consists of a molded plastic tub and sink, recirculating pump, heater, control panel, filter, naturally occurring microorganisms, and aqueous-based degreasing solutions.Unlike traditional solvent-based systems, there are no regulated, hazardous products used or produced in the cleaning process and the SmartWasher® system is completely self-cleaning.Our assembled products are shipped to resellers or direct to customer sites and do not require set-up or on-site support from us.Unit pricing varies by model but typical end-user prices are less than $2,000 per unit. ChemFree sells replacement fluid and filters to its customers on a regular basis after the initial parts washer sale.ChemFree has numerous U.S. and European patents covering its SmartWasher® system and protects its proprietary fluid and filters as trade secrets.As the leader in bio-remediating parts washers, ChemFree introduces new versions and enhancements of its products, formulations and consumable supplies to the market on a regular basis.ChemFree received approval by the Environmental Protection Agency (“EPA”) for its OzzyJuice® degreasing fluid under the EPA Design for Environment (DfE) program.To date, OzzyJuice® is the only bio-remediating parts washing fluid to be so recognized. ChemFree’s markets include the automotive, transportation, industrial and military markets.The automotive market includes companies and governmental agencies with fleets of vehicles, individual and chain automobile service centers and auto parts suppliers. The industrial market includes customers with machinery that requires routine maintenance, such as power plants and tool and equipment rental companies.Military applications include vehicle, aircraft and weapons maintenance. ChemFree sells its products directly to high volume customers as well as through several distribution channels, including international distributors in Europe, Canada, Latin America and the Pacific Rim. Because ChemFree sells in part through large national non-exclusive distributors such as NAPA in the United States and exclusive distributors in certain international markets, its results could be impacted negatively if one or more of such distributors stops carrying ChemFree products.One of ChemFree’s domestic distributors, NAPA, represented 11 percent and 12 percent of our consolidated revenue in 2011 and 2010, respectively.Part of ChemFree’s revenue is derived from lease contracts under which ChemFree provides SmartWasher® machines and supplies to nationwide chains of auto repair shops, such as Firestone, Tires Plus and Pep Boys. ChemFree also sells to large volume corporate customers on a direct basis rather than through its distributor network.One such corporate customer, Cintas Corporation, accounted for 27 percent and 32 percent consolidated revenue in 2011 and 2010, respectively.Cintas buys machines and consumables from ChemFree and provides them to its lease customers in conjunction with regular visits by its service teams to change filters and replenish fluids.In 2010, a lease with services program was successfully launched in Australia by another ChemFree customer and several other initiatives are being explored with customers in other international markets. These international markets are individually much smaller than the U.S. domestic market.ChemFree is also piloting a program in one U.S. city to provide leased machines with a regular service component on a direct basis.If successful, the program could be expanded to other cities where there is an unmet demand for such a service offering. ChemFree competes with companies that offer solvent-based systems, other companies that offer aqueous-based systems, and hazardous waste hauling firms.Although smaller than some established solvent-based firms, ChemFree believes it is competitive based on product features, positive environmental impact, desirable health and safety features, less burdensome regulatory compliance, and cleaning performance.Specifically, · The SmartWasher® system is available in a variety of model sizes and features to meet specific customer needs and all models incorporate ChemFree’s bio-remediating system, employing a heater, recirculating pump, proprietary aqueous based de-greasing fluid and microbe impregnated filter. Compared to solvent-based systems, these features make the SmartWasher® system safer, non-flammable and non-caustic to users and do not require expensive contracts to haul and dispose of regulated materials. · ChemFree’s products have a positive environmental impact because, unlike solvent-based systems, they provide necessary cleaning functions to users without using or generating hazardous chemicals or by-products.As noted above, ChemFree received approval by the Environmental Protection Agency (“EPA”) for its OzzyJuice® degreasing fluid under the EPA Design for Environment (DfE) program, the only bio-remediating parts washing fluid to be so recognized to date. Intelligent Systems Corporation -2- · Unlike solvent-based systems, the SmartWasher® system does not expose workers to harmful, irritating chemicals.ChemFree’s fluid is non-flammable, non-caustic and produces no VOC emissions, thus reducing the likelihood of fire and enhancing the safety and health of workers and the workplaces in which parts washers are used. · The SmartWasher® bio-remediation process uses naturally occurring microbes to break down grease, oil and other harmful contaminants into harmless carbon dioxide and water. Since the SmartWasher® system does not generate hazardous substances that are subject to strict environmental regulations, users of the SmartWasher® system eliminate their “cradle to grave” liability and the costs associated with solvent-based systems to comply with regulations for properly manifesting, recordkeeping, hauling and disposing of hazardous substances. · Customer feedback as well as market acceptance and repeat orders over more than ten years indicate that the SmartWasher® system cleans as quickly and effectively as solvent-based systems, while providing the additional advantages of positive environmental, health and safety features. ChemFree believes that overall domestic and international market demand for its products could increase significantly if environmental regulations in the U.S. and overseas prohibiting or restricting the use of solvent-based products, with which ChemFree’s products compete, continue to become increasingly stringent and such regulations are enforced effectively by state, local and national governments.Increased acceptance of bio-remediating and aqueous-based systems is expected to result in more competition and pricing pressure as more suppliers of equipment and fluid enter the market. In certain state and foreign jurisdictions, ChemFree is required to submit documentation and obtain government approval to sell products that contain biological components (i.e. the microorganisms used in bio-remediation).ChemFree has not experienced any difficulty or delay in obtaining such approvals and presently does not anticipate any changes to such regulations that would create an obstacle to its business.ChemFree’s cost of compliance with environmental laws is minimal as ChemFree’s products do not generate any regulated substances. This fact provides a competitive advantage for ChemFree products over solvent-based products, which subject their users to significant environmental regulation, compliance costs and potential liability. Customer and warranty service, covering one to three year periods, generally consist of shipping a replacement part to the customer or returning a defective product to either ChemFree or its distributors and dealers.ChemFree purchases raw materials and certain major sub-assemblies built to its specifications from various manufacturers and performs assembly and testing at its facility in Norcross, Georgia.ChemFree blends its proprietary fluid at its facility in Norcross, Georgia and at third party facilities in certain international markets under non-exclusive blending arrangements.While it is possible to acquire most raw material parts and sub-assemblies from multiple sources, ChemFree frequently contracts with a single source for certain components in order to benefit from lower prices and consistent quality, especially with respect to molded plastic parts which are produced using ChemFree owned molds.One sub-assembly and certain molded plastic parts have only a single qualified supplier presently and shortages or price increases associated with such sole-source suppliers could impact ChemFree’s ability to meet market demand for its products and/or increase its cost of goods sold.ChemFree has from time to time experienced limited shortages of a sole-sourced molded part that is included in one of its products, but this has not had and is not anticipated to have a material impact on its business due to the limited revenue and margin derived from such product.Recently we experienced some price increases for raw materials and subassemblies and expect that some general price inflation will continue for the foreseeable future; however, it is unclear how significant this will be. In 2011, ChemFree increased the selling price of certain of its products that offset in part increases in the cost of certain component parts and raw materials although, for competitive and other reasons, it may not be able to increase prices on a regular basis. Information Technology Products and Services Segment CoreCard Software, Inc. – The principal operating company in our Information Technology Products and Services segment is CoreCard Software, Inc. (“CoreCard”).Our wholly owned subsidiaries, CoreCard SRL and ISC Software in Romania and India, respectively, perform software development and testing for CoreCard but do not sell products or services to third parties.Accordingly, this discussion describes the CoreCard business as a single business unit.CoreCard designs, develops, and markets a comprehensive suite of software solutions to accounts receivable businesses, financial institutions, retailers and processors to manage their credit and debit cards, prepaid cards, private label cards, fleet cards, loyalty programs, and accounts receivable and small loan transactions.The CoreCard® software solutions allow companies to offer various types of debit and credit cards as well as revolving loans, to set up and maintain account data, to record advances and payments, to assess fees, interest and other charges, to resolve disputes and chargebacks, to manage collections of accounts receivable, to generate reports and to settle transactions with financial institutions and network associations. Intelligent Systems Corporation -3- The CoreCard® proprietary software applications are based on CoreCard’s core financial transaction processing platform (CoreENGINE™) and address the unique requirements of customers and program managers that issue or process: · Credit/Debit Cards – revolving or non-revolving credit issued to consumer or business accounts (with or without a physical card) that typically involve interest, fees, settlement, collections, etc.Within this market, CoreCard offers software specifically tailored to handle private label cards, network branded (i.e. MasterCard or VISA) bank cards, fleet cards, short-term consumer loans and revolving accounts receivable. · Prepaid Cards – pre-loaded funds drawn down for purchase or cash withdrawal typically involving a variety of fees but no interest.Numerous examples exist including gift cards, loyalty/reward cards, health benefit cards, payroll and benefits disbursement, healthcare cards, government assistance payments, and transit cards. The CoreCard® software solutions allow financial institutions and commercial customers to optimize their card account management systems, improve customer retention, lower operating costs and create greater market differentiation.For example, the CoreCard® solutions are feature-rich, browser-based financial transaction processing solutions that allow customers to automate, streamline and optimize business processes associated with the set-up, administration, management and settlement of credit, prepaid and loan accounts, to process transactions, and to generate reports and statements for these accounts.In addition, because the CoreCard products are designed to run on low cost, scalable PC-based servers, rather than expensive legacy mainframe computers, customers benefit from a lower overall cost-of-ownership and scalability by simply adding additional servers as their card volume grows.The CoreCard product functionality includes embedded multi-lingual, multi-currency support, a web-based interface, real-time processing, complex rules-based authorizations, account hierarchies, and robust fee libraries.These features support customer-defined pricing and payment terms and allow CoreCard’s customers to create new and innovative card programs to differentiate themselves in the marketplace and improve customer retention. We believe CoreCard is unique among software companies because it offers a full array of card and account management software solutions, all available either for in-house license, outsourced processing (Software as a Service or “SaaS”) or Platform as a Service (PaaS), at the customer’s option.CoreCard also provides customers with a unique option to license the same CoreCard software that is used in the CoreCard processing environment and transfer it in-house for customer controlled processing at a later date. · License - Typically CoreCard sells a software license to a customer who then runs the CoreCard software system, configured for their unique requirements, at the customer controlled location. · SaaS - CoreCard has expanded the ways customers can access or deploy its software and now offers processing services that allow customers to outsource their card processing requirements to CoreCard.CoreCard manages all aspects of the processing functions using its proprietary software configured for each processing customer in a Software-as-a-Service model. · PaaS - For customers who prefer greater customization and control of the processing environment, CoreCard offers its software, uniquely customized for the customer, hosted by CoreCard on customer owned equipment at the CoreCard data center, in a Platform-as-a-Service offering. It has taken more time and resources than expected to build the relationships and infrastructure to support CoreCard’s new processing services line of business. However, CoreCard is now processing prepaid cards and is positioned to add new processing customers in 2012.CoreCard has set up its data processing center and disaster recovery site at secure third party locations and has received a certification of compliance with the Payment Card Industry (PCI) Data Security Standards, an important step in ensuring protection of all consumer data handled by the CoreCard processing system. CoreCard has also implemented the necessary processes and internal controls to receive a SSAE 16 attestation report that can be relied on by its processing customers. We have a relationship with Central National Bank (the “Bank”) that we believe is an important step in building the CoreCard processing business. The Bank is working with us to provide consulting expertise to CoreCard’s processing operations and to define new features and functionality that will be attractive to prepaid card program managers. We expect to gradually transition to CoreCard the processing of some or all of the prepaid cards for which the Bank is presently the issuer and processor. CoreCard and the Bank have agreed to make mutual referrals of prospective business to each other where appropriate and to otherwise cooperate on building the CoreCard processing business. In recognition of the Bank’s ongoing contribution to the company, Intelligent Systems (which presently owns approximately 96% of CoreCard) entered into an Option Agreement with the Bank on March 20, 2012 that provides to the Bank an option to acquire five percent (5%) of ISC’s ownership in CoreCard. The percentage can increase, up to ten percent (10%), based on achievement of certain card volumes as defined in the Option Agreement.Please refer to Note 17 of the Consolidated Financial Statements. Intelligent Systems Corporation -4- CoreCard’s principal target markets include accounts receivable businesses, prepaid cards issuers, retail and private-label issuers, small third-party processors, and small and mid-size financial institutions in the United States and in emerging international markets.CoreCard competes with third-party card processors that allow potential prospects to outsource their account transaction processing rather than acquire software to manage their transactions in-house.CoreCard also competes to some extent with larger and more established software suppliers, and a number of software solution providers that offer more limited functional modules.Certain of CoreCard’s competitors, especially certain processors, may have significantly more financial, marketing and development resources than does CoreCard and have large, established customer bases often tied to long-term contracts. CoreCard believes it can compete successfully in its selected markets by providing to its licensed software customers a robust technology platform, lower overall cost-of-ownership, greater system flexibility, multilingual/multicurrency capabilities and more customer-driven marketing options. Furthermore, we believe our processing option is an attractive alternative particularly for small, prepaid card issuers or other companies entering new credit or prepaid markets that may not have the technology expertise to run the software in-house initially. Under our processing option, customers will contract with CoreCard to provide them with processing services for their accounts using CoreCard software configured to the customer’s preferences, with an option to license the same software and bring it in-house when and if the customer decides to become its own processor in the future. We believe this transition path for customers is unique in the industry. The CoreCard® software platform and modules include CoreENGINE™, CoreISSUE™, CoreFRAUD™, CoreCOLLECT™, CoreSALES™, CoreAPP™ and CoreACQUIRE™.Using the same base transaction processing called CoreENGINE, the CoreCard application modules have been further enhanced to meet the specific requirements of different market segments; for instance, CoreISSUE is available in different versions tailored to the requirements for issuing Prepaid cards, Fleet cards, Bank cards or Private Label cards/accounts as well as accounts receivable management.In addition, CoreCard configures and/or customizes its base modules with additional or specific functionality to meet each customer’s requirements.The company has developed a comprehensive suite of products and has sold such products to customers in the Prepaid, Fleet, Private Label, Retail and Credit markets.As is typical of most software companies, CoreCard expects to continually enhance and upgrade its existing software solutions and to develop additional modules to meet changing customer and market requirements.To date, CoreCard has focused its extensive development and limited sales activities on building a solid and growing base of customers in each of its target markets, as well as putting in place the infrastructure and processes to be able to scale the business successfully. Historically, most of the company’s software sales have resulted from prospects contacting CoreCard based on an online search, although the company plans to devote more extensive resources to sales and marketing activities in the future.CoreCard sells its products directly to customers in the U.S. but may work with a small number of resellers and third parties in international markets to identify, sell and support targeted opportunities.CoreCard’s software products are typically sold in competitive situations with relatively long sales and implementation cycles. We have several revenue streams. We receive software license fees that vary depending upon the number of licensed users and the number of software modules licensed with initial contract revenue typically ranging from $150,000 to over $1 million. We also derive service revenue from implementation, customization, training, and annual maintenance and support contracts. Depending on factors such as contract terms, customer implementation and testing schedule, and extent of customization or configuration required and whether we are licensing or processing, the timing of revenue recognition on software contracts may lead to considerable fluctuation in revenue and profitability, which in turn affects our consolidated revenue and profit or loss. In addition to licensing our software, we now offer processing services (running on the CoreCard software platform).Processing customers pay an implementation and setup fee plus monthly service fees under a contract with a term of three or more years. CoreCard does not need governmental approval for its products and services.However, CoreCard’s licensed software products are used by its customers to manage and process various credit, debit and prepaid card programs and there are a number of federal and state regulations governing the issuance of and the processing of financial transactions associated with such cards. CoreCard’s customers are required to comply with such regulations and, to the extent that customers depend on their licensed CoreCard software to manage and process their card accounts, the CoreCard® software features and functionality must allow customers to comply with the various governmental regulations. CoreCard continually evaluates applicable regulations and regularly upgrades and enhances its software to help its customers meet their obligations to comply with current and anticipated governmental regulations. As part of CoreCard’s CoreProcessing services, CoreCard is responsible for providing processing services, including data and network security, which enable its customers to be in compliance with all applicable governmental regulations. Depending on the extent of changes in new governmental regulations, CoreCard may from time to time incur additional costs to modify its software to be compliant. CoreCard has no costs related to compliance with environmental laws. Intelligent Systems Corporation -5- We believe that the uncertainty and turmoil in the financial services sector of the domestic U.S. marketplace had a negative impact on buying decisions for potential customers in recent years. The situation has impacted and may continue to impact the willingness and ability of banks and network associations (such as MasterCard or VISA) to approve new customer programs which could lower demand for our product and service offerings in the near-term. Incubator Program For more than twenty years, we have operated the Gwinnett Innovation Park (formerly called the Intelligent Systems Incubator) at our corporate facility in Norcross, a suburb of Atlanta, Georgia.In exchange for a monthly facility fee, incubator companies have access to office space, conference facilities, telecommunication and network infrastructure, business advice, coaching, and a network of peers.Lease income from incubator companies reduces our total corporate facility and personnel costs by approximately $40,000 per year. We view this program as a way to stay abreast of new business opportunities and trends which may benefit our company while simultaneously contributing to our local community in a positive way by supporting entrepreneurship and start-ups, with limited financial outlay. Minority-Owned Partner Companies From time to time, we have invested in entrepreneurial companies that we believe are bringing new applications or technologies to business markets and may continue to do so as a regular part of our strategy. Typically, these companies are privately held, early stage companies in technology-related fields. Currently, our largest investment is a 25.5 percent interest in NKD Enterprises, LLC (dba CoreXpand), a technology company with a software-as-a-service (SaaS) offering to help companies manage their purchases and expenses associated with consumable supplies (such as printer supplies, cleaning chemicals, cell phone programs, marketing materials, etc.) through a personalized online store that includes only those products and vendors that each CoreXpand customer has approved.Vendors of supplies also use CoreXpand’s SaaS solution to provide convenient e-commerce stores for their clients to view and order from their catalogs.CoreXpand is located in the Gwinnett Innovation Park incubator. Research and Development We spent $2.6 million and $2.2 million in the years ended December 31, 2011 and 2010, respectively, on company sponsored research and development.During such years, almost all of our consolidated research and development expense is related to our CoreCard subsidiary, with the balance spent for research at ChemFree.In the past two years, we significantly increased the number of employees in our offshore operations in India for software development and testing for our Information Technology Products and Services segment, at a lower cost per employee than the domestic workforce. Patents, Trademarks and Trade Secrets Our ChemFree subsidiary has 12 U.S. patents issued and 15 patents in foreign jurisdictions issued and pending covering various aspects of the design and construction of the SmartWasher® system and the process of bio-remediation used in the SmartWasher® system. The patents generally expire in 2014. ChemFree considers these patents as one component of its overall business strategy. In addition, ChemFree considers the proprietary formulation of the chemicals used in its fluids, which ChemFree protects as a trade secret, to be an important intellectual property asset and competitive advantage.CoreCard has one U.S. patent covering aspects of its core software platform.It may be possible for competitors to duplicate certain aspects of our products and processes even though we regard such aspects as proprietary.We have registered with the U.S. Patent and Trademark Office and various foreign jurisdictions various trademarks and service marks for our products.We believe that an active trade secret, trade name, trademark, and copyright protection program is important in developing and maintaining brand recognition and protecting our subsidiaries’ intellectual property.Our companies presently market their products under trademarks and service marks such as SmartWasher®, OzzyJuice®, OzzyBooster™ ChemFree®, CoreENGINE™, CoreISSUE™, CoreCOLLECT™, CoreFRAUD™ and others. Intelligent Systems Corporation -6- Personnel As of February 29, 2012, we had 255 full-time equivalent employees in our company (including our subsidiaries in the United States and foreign countries).Of these, 212 are involved in software development, testing and operations; 37 in manufacturing operations; and 6 in corporate functions.Our employees are not represented by a labor union, we have not had any work stoppages or strikes and we believe our employee relations are good. Financial Information About Geographic Areas Refer to Note 15 to the Consolidated Financial Statements for financial information in response to this item.Except for the risk associated with fluctuations in currency, we do not believe there are any specific risks attendant to our foreign operations that are significantly different than the general business risks discussed elsewhere in this Annual Report. ITEM 2.PROPERTIES At February 29, 2012, we have a lease covering approximately 61,000 square feet in Norcross, Georgia to house our product development, manufacturing, sales, service and administration operations for our domestic subsidiaries. Our Norcross lease was renewed on June 1, 2009 for a three year term ending May 31, 2012.Approximately 5 percent of the space we lease in Norcross, Georgia is subleased to non-affiliated businesses in our business incubator.We also lease a small office in Timisoara, Romania and we own a 6,350 square foot office facility in Bhopal, India to house the software development and testing activities of our offshore subsidiaries.We believe our facilities are adequate for the foreseeable future.We do not invest in real estate or interests in real estate, mortgages, or securities of persons primarily engaged in real estate activities. ITEM 3.LEGAL PROCEEDINGS ChemFree Patent Matter – Our ChemFree subsidiary has been involved since 2004 in a legal matter related to a patent infringement action brought against J. Walter Co. Ltd. and J. Walter, Inc. (“J. Walter”) in the United States District Court for the Northern District of Georgia.On June 18, 2010, the judge issued his Findings of Fact and Conclusions of Law which found (i) that certain of J. Walter’s products did infringe on ChemFree’s four patents-in-suit; (ii) in ChemFree’s favor on the issue of the patents’ named co-inventors and (iii) in J. Walter’s favor on the issue of invalidity of the four patents-in-suit for “obviousness”. ChemFree filed a Motion for Reconsideration of the judge’s findings and conclusions. Subsequently, the judge issued a ruling upholding the invalidity finding and awarding recovery of allowable taxable costs from ChemFree. On July 1, 2011, ChemFree appealed the ruling to the United States Court of Appeals for the 11th Circuit. On September 30, 2011, the court reduced the amount of allowable taxable costs to be paid by ChemFree to approximately $75,000.The Court of Appeals issued its final ruling on March 12, 2012, affirming the invalidity findings of the lower court with respect to the four patents. On September 29, 2011, ChemFree filed a second patent infringement action against J. Walter in the United States District Court for the Northern District of Georgia, alleging that certain of J. Walter’s products infringe a newly issued patent held by ChemFree.The complaint seeks a ruling to compel the defendant to cease its infringing activities.The matter is in a preliminary phase. In the ordinary course of business, from time to time we may be involved in various pending or threatened legal actions. The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. Intelligent Systems Corporation -7- PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is listed and traded on the NYSE Amex (“NYSE”) under the symbol INS. The following table sets forth, for the periods indicated, the range of high and low sales prices for our common stock as reported by the NYSE. Year Ended December 31, High Low High Low 1st Quarter $ 2nd Quarter 3rd Quarter 4th Quarter We had 296 shareholders of record as of February 29, 2012. This number does not include beneficial owners of our common stock whose shares are held in the names of various dealers, clearing agencies, banks, brokers and other fiduciaries.The company has not paid regular dividends in the past and does not expect to pay any regular dividends in the foreseeable future.Under our revolving line of credit facility, we are precluded from paying dividends without obtaining consent from our lender.See Note 7 to the Consolidated Financial Statements. Equity Compensation Plan Information See Item 12 for information regarding securities authorized for issuance under equity compensation plans, which is incorporated herein by reference. Recent Sales of Unregistered Securities There have been no sales of unregistered securities by the company during the period covered by this Form 10-K. Repurchases of Securities The company did not repurchase any of its shares of common stock during the fourth quarter of 2011. Intelligent Systems Corporation -8- ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations is based upon our Consolidated Financial Statements which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amount of assets, liabilities, revenues and expenses.We consider certain accounting policies related to revenue recognition, valuation of intangibles, and valuation of investments to be critical policies due to the estimation processes involved in each.For a detailed description on the application of these and other accounting policies, see Note 1 to the Consolidated Financial Statements. Revenue Recognition - Product revenue consists of fees from software licenses and sales or leases of industrial products.Service revenue related to our software products consists of fees for consulting, training, customization, reimbursable expenses, maintenance, customer support and processing services. We recognize revenue for industrial products when products are shipped, at which time title transfers to the customer and there are no remaining future obligations. We do not provide for estimated sales returns allowances because ChemFree’s well-established policy rarely authorizes such transactions. As an alternative to selling our parts washers, we may lease our equipment.For leased equipment, we recognize revenue monthly at the contracted monthly rate during the term of the lease. We also recognize royalty income based on the quantity of ChemFree’s proprietary fluid that is blended for the European market pursuant to an arrangement with ChemFree’s master distributor. We classify shipping and handling amounts billed to customers in net revenue and the costs of the shipping and handling to customers as a component of cost of revenue. Our software arrangements generally fall into one of the following four categories: · an initial contract with the customer to license certain software modules, to provide services to get the customer live on the software (such as training and customization) and to provide post contract support (“PCS”) for a specified period of time thereafter (typically three months), · purchase of additional licenses for new modules or for tier upgrades for a higher volume of licensed accounts after the initial contract, · other optional standalone contracts, usually performed after the customer is live on the software, for services such as new interfaces or custom features requested by the customer, additional training and problem resolution not covered in annual maintenance contracts, and · contracts for certain software products and processing services that involve an initial fee plus recurring monthly fees for software usage, maintenance and support, for which the total fees are recognized ratably over the estimated term of the contract. We review each contract to determine if multiple elements exist. Currently, only arrangements under the initial contract described above contain multiple elements.Our revenue recognition policies for each of the situations described above is discussed below. Presently, our initial software contracts do not meet the criteria for separate accounting because the software may require significant modification or customization that is essential to its functionality. At present, we use the completed contract method to account for our contracts as we do not have an adequate historical basis on which to prepare reliable estimates of percentage-of-completion for these contracts. Moreover, there are inherent hazards with new software implementations, principally related to changes in customer requirements, that make estimates unreliable. Accordingly, software revenue related to the license and the specified service elements (except for PCS) in the initial contract are recognized at the completion of the contract, when (i) there are no material uncertainties regarding customer acceptance, (ii) cancellation provisions, if any, have expired and (iii) there are no significant obligations remaining.We account for the PCS element contained in the initial contract based on vendor-specific objective evidence of fair value, which are annual PCS renewal fees, and PCS is recognized ratably on a straight-line basis over the period specified in the contract.Upon renewal of the PCS contract by the customer, we recognize revenues ratably on a straight-line basis over the period specified in the PCS contract.Substantially all of our software customers purchase software maintenance and support contracts and renew such contracts annually. Intelligent Systems Corporation -9- Services provided under standalone contracts that are optional to the customer and are outside of the scope of the initial contract are single element services contracts. These standalone services contracts are not essential to the functionality of the software contained in the initial contracts and generally do not include acceptance clauses or refund rights as are typical in the initial software contracts, as described above.Revenues from these services contracts, which are generally performed within a relatively short period of time, are recognized when the services are complete. For contracts for licensed software and for processing services which include an initial fee plus recurring monthly fees for software usage, maintenance and support, we recognize the total fees ratably on a straight line basis over the estimated life of the contract. A number of internal and external factors could affect our estimates related to software contracts, including labor rates, utilization of resources, changes in specifications or testing requirements, unforeseen technical problems and delays caused by customer issues such as lack of resources or change in project priorities.If we do not accurately estimate the resources required or the scope of work to be performed or we do not manage the contract properly, in future periods we may need to defer revenue longer than originally anticipated or to incur additional cost which would result in a loss on the contract or impact our financial results. Valuation of Investments - We hold minority interests in non-publicly traded companies whose values are difficult to determine and are based on management’s estimate of realizability of the value of the investment. Future adverse changes in market conditions, poor operating results, lack of progress of the underlying investee company or its inability to raise capital to support its business plan could result in investment losses or an inability to recover the current carrying value of the investment. Since some of the companies in which we hold minority positions are backed by venture capitalists, the value of our investment may be impacted by the amount, terms and valuation of the investee’s financial transactions with third party venture funds or the terms of the sale of the investee company to a third party. Our policy with respect to minority interests is to record an impairment charge when we believe an investment has experienced a decline in value that is other than temporary. For instance, this could occur if the investee company is sold for less than our pro rata carrying value or if a new round of funding is at a lower valuation than our investment was made or if the financing terms for the new investors (such as preferences on liquidation) otherwise reduce the estimated value of our investment. We do not write-up the carrying value of our investments based on favorable changes or financial transactions. At least quarterly, we review our investments to determine any impairment in their carrying value and we write-down any impaired asset at quarter-end to our best estimate of its current realizable value. Any such charges could have a material adverse impact on our financial condition or results of operations and are generally not predictable in advance. Valuation of Intangibles - The determination of the value of intangible assets, especially with respect to goodwill, requires management to make estimates and assumptions that affect the amount of future period amortization expenses and possible impairment expense that we will incur. Sometimes we use the services of a third party appraiser to provide a valuation of material intangible assets. However, the nature of some assets requires management to make estimates which are very subjective.Furthermore, the period over which we amortize certain intangibles may change based on future conditions and consequently we may need to adjust the intangible value and/or amortization period, which could require us to increase the amount of amortization expense we record each period or to take a non-cash charge to reduce the value of the intangible. We review the values assigned to long-lived assets, generally using an estimate of the undiscounted cash flows of the entity over the remaining life of the asset, when conditions exist or events occur that cause us to believe that long-lived assets are impaired. Any resulting impairment, which is the excess of the carrying value over the fair value of the long lived assets, could require a write-down that would have a material adverse impact on our financial condition or results of operations. At December 31, 2011, the carrying value of intangibles of $133,000 relates solely to the ChemFree patents. Accrued Expenses - Management regularly makes estimates with respect to expenses that should be accrued in the current reporting period, based on its best judgment of expenses that may be incurred in the future. Our ChemFree subsidiary accrues for estimated costs associated with its product warranties as an expense in the period the related sales are recognized. Such estimates are based on a number of factors, mainly on historical data of costs for warranty parts and services. Warranty accrual rates are reviewed and adjusted periodically. For new products introduced into the market, there is no historical data on which to base accrual rates and management estimates the warranty rates based on its best judgment, taking into consideration warranty costs for similar products where possible. In hindsight, actual warranty expenses may be more or less than estimated and could result in an adjustment to the warranty accrual in future periods. Management also regularly assesses any liability related to legal activity and uses its best judgment to determine the likelihood and potential cost for any such liability and what amount, if any, should be accrued. The litigation process is inherently uncertain and it is possible that the resolution of a legal matter might be different than management’s belief and judgment, which could have a material adverse effect upon the financial condition and/or results of operations of the company. Intelligent Systems Corporation -10- Executive Summary We derive our product revenue from sales and leases of equipment and supplies in our Industrial Products sector and from sales of software licenses in our Information Technology Products and Services sector. Our service revenue consists of fees for consulting, customization, training, processing services, maintenance and support for software products in our Information Technology Products and Services sector. Our revenue fluctuates from period to period and our results are not necessarily indicative of the results to be expected in future periods. Period-to-period comparisons may not be meaningful and it is difficult to predict the level of consolidated revenue on a quarterly or annual basis for a number of reasons, including the following: · A change in revenue level at one of our subsidiaries may impact consolidated revenue or be offset by an opposing change at another subsidiary. · Software license revenue in a given period may consist of a relatively small number of contracts and contract values can vary considerably depending on the software product and scope of the license sold. Consequently, even minor delays in delivery under a software contract (which may be out of our control) could have a significant and unpredictable impact on the consolidated revenue that we recognize in a given quarterly or annual period. · Customers may decide to postpone or cancel a planned implementation of our software for any number of reasons, which may be unrelated to our software or contract performance, but which may affect the amount, timing and characterization of our deferred and/or recognized revenue. We have frequently recognized consolidated operating losses on a quarterly and annual basis and are likely to do so in the future from time to time. Our ChemFree subsidiary generates an operating profit and positive cash flow on a quarterly and annual basis and is focusing on maintaining profitable operations at current revenue levels. Our CoreCard subsidiary is not consistently profitable, mainly due to significant research and development expense that is invested in its product offerings and the deferral of initial contract revenue recognition until licensed software and associated services are delivered to and implemented by its customers. Depending upon the size and number of software licenses recognized in a particular period and the level of expenses incurred to support existing customers and development and sales activities, CoreCard may report operating profits on an irregular basis as it builds a larger customer base. A significant portion of CoreCard’s expense is related to personnel, including a workforce of approximately 200 employees located in India. In addition, CoreCard is now offering processing services as an alternative for customers who prefer to outsource this function instead of licensing our software and running the application in-house. There are a number of uncertainties related to a new line of business. We are likely to incur losses in the near future for the processing business because contract revenue is spread out over the life of each contract while we are currently investing in the infrastructure, resources and processes to support a growing processing business. For these and other reasons, our operating results may vary from quarter to quarter and at the present time are generally not predictable with a reasonable degree of certainty on a quarterly basis. From time to time, we derive income from sales of holdings in affiliate and other minority-owned companies or we may record a charge if we believe the value of a non-consolidated company is impaired. We also recognize on a quarterly basis our pro rata share of the income or losses of affiliate companies accounted for by the equity method. The timing and amount of the gain or loss recognized as a result of a sale or the amount of equity in the income or losses of affiliates generally are not under our control and are not necessarily indicative of future results, either on a quarterly or annual basis. In recent years, most of our cash has been generated by our ChemFree operations and, on an irregular basis, from sales of our investments or subsidiaries, and from a shareholder rights offering in mid-2009. We have used a significant amount of the cash received from these transactions and operations to support the domestic and international operations associated with our CoreCard subsidiary and the corporate office. For additional comments on issues that may impact us, please read the section entitled Factors That May Affect Future Operations on page 15. Intelligent Systems Corporation -11- Results of Operations The following discussion should be read in conjunction with the Consolidated Financial Statements and the Notes to Consolidated Financial Statements presented in this Annual Report. As explained in Note 3 to the Consolidated Financial Statements, we sold our former VISaer business in April 2008 and have accounted for the VISaer business as Discontinued Operations in the Consolidated Financial Statements since the sale. Accordingly, management’s discussion of the results of operations does not include the VISaer operations in the discussion of continuing operations for either period presented. Overview of 2011 Compared to 2010 In 2011, results were essentially in line with our expectations. ChemFree achieved revenue growth of 4 percent compared to 2010, and careful management of costs and inventory levels as well as non-recurring income of $450,000 (less $75,000 of taxable costs) related to resolution oflegal matters resulted in a solidly profitable year for ChemFree. We anticipate that ChemFree will continue to be consistently profitable in the foreseeable future as it focuses on maintaining current revenue levels pending a more robust recovery in the markets it serves. CoreCard licenses its software to customers in the financial services industry which has been experiencing a changing regulatory environment and some global instability. We believe this has had and may continue to have some impact on CoreCard’s revenue and prospects for new customers (such as issuers, processors and program managers of credit and prepaid cards) in the foreseeable future as companies postpone software purchases and implementations or encounter reluctance by financial institutions to act as sponsor banks for prospective customers. We are carefully monitoring the evolving dynamics in our markets as we add new resources, products, infrastructure and marketing activities to support existing customers and to continue to add new customers. It has taken more time and resources than expected to build the relationships and infrastructure to support CoreCard’s processing services initiative. We believe CoreCard is now positioned to expand its prepaid card processing business in 2012, although we expect to incur losses in the processing business in the near term as revenue from processing customers is spread over multi-year contracts and we will need to continue to invest in this effort. Revenue-Total consolidated revenue for the year ended December 31, 2011 was $16.3 million, an increase of 6 percent compared to $15.4 million for the prior year.Revenue in 2011 from productsales was $13.8 million, an increase of 4 percent compared to 2010 while revenue from services rose by 17 percent in 2011 to $2.5 million. Product revenue includes sales and leases of SmartWasher® machines and consumable supplies by our ChemFree subsidiary in the Industrial Products segment as well as software licenses by our CoreCard Software subsidiary in the Information Technology Products and Services segment. · In 2011, total product revenue was $13.8 million compared to $13.3 million in 2010.In both 2011 and 2010, over 85 percent of total product revenue is derived from sales of products in the Industrial Products segment and the balance is license revenue generated by the Information Technology and Services segment. ChemFree’s revenue from international sales as well as domestic U.S. consumable supplies and lease revenue grew year-over-year, reflecting a larger installed base of Smartwasher® units. However, a significant decrease in the number of new Smartwasher® units sold in the domestic U.S. market in 2011 resulted in an overall decline in ChemFree revenue of 3 percent compared to 2010. · Product revenue from ChemFree’s international sales increased by 10 percent in 2011 compared to 2010. The increase in the number of machines and consumables sold reflects stronger demand in our European markets as well as Australia in which our distributor network combines a regular service component with machines that their customers lease from them.This is similar to a successful sales model employed by ChemFree’s largest domestic customer. · Compared to 2010, license revenue generated by the Information Technology Products and Services segment almost doubled in 2011, representing approximately 13 percent of total product revenue in 2011. Revenue recognized in a given period reflects both the number of new software implementations completed as well as the contract value of completed contracts.Our contract values range from $150,000 to over $1 million depending on the scope and type of software licensed. In 2011, the value of the contracts completed was higher than in 2010, resulting in the increase in revenue from year-to-year. As we have frequently cautioned, a number of factors, some of which may be outside of our control, can cause delays in delivery of our software and implementation by the customer, thus delaying license revenue recognition. With mission-critical, complex software systems such as those sold by CoreCard, customer requirements, available resources and testing cycles may increase the scope and length of time to complete the project beyond the original schedule. Intelligent Systems Corporation -12- Service revenue generated by our Information Technology Products and Services segment increased by 17 percent to $2.5 million in 2011 as compared to 2010. This year-to-year increase reflects more professional services projects that were completed for customers in 2011 and more maintenance revenue associated with a growing installed base of customers that pay for maintenance and technical support. We expect that maintenance revenue will continue to grow as CoreCard’s customer base increases; however, it is not possible to predict with any accuracy the number and value of professional services contracts that CoreCard’s customers will require in a given period. Customers typically require our professional services to modify or enhance their CoreCard software implementation based on their specific business strategy and operational requirements, which vary from customer to customer and period to period. Cost of Revenue - Total cost of revenue was $8.3 million (51 percent of total revenue) in 2011 compared to $8.1 million (52 percent of total revenue) in 2010. · Cost of product revenue in 2011 was $6.7 million (48 percent of total product revenue) as compared to $7.0 million (52 percent of total product revenue) in 2010.The change between periods primarily reflects favorable changes in product mix in 2011 as compared to 2010. In the Industrial Products sector, a larger percentage of revenue was derived from consumable supplies which have a lower cost of sales than do parts washers, which made up a significantly larger component of product revenue in 2010. Also, compared to 2010, a larger percentage of total product revenue in 2011 was derived from sales of software licenses which have a relatively lower cost of sales than do parts washer equipment. Also, in 2011, ChemFree increased the selling price of certain of its products, offsetting in part increases in the cost of certain component parts and raw materials. For competitive and other reasons, it may not be able increase prices on a regular basis in the future. · Cost of service revenue (which relates to the Information Technology Products and Services segment only) was $1.6 million (62 percent of service revenue) in 2011 as compared to $1.1 million (52 percent of service revenue) in 2010. The mix of service revenue in a given period, as well as the number of customers and new products being supported, impacts the cost and gross margin on service revenue. Cost of service revenue includes three components: costs to provide annual maintenance and support services to our installed base of licensed customers, costs to provide professional services and costs to provide our card processing services. The cost and gross margins on professional services revenue are tied to specific projects and vary depending on the specific project requirements and complexity as well as the mix of U.S. and offshore employees working on the project. Our initial costs to provide card processing services are high relative to the revenue earned because we are putting in place the systems and processes necessary to support this new service initiative. We had no such costs in 2010 because we were not yet offering card processing services. CoreCard is providing a high level of support to its customers for both maintenance and professional services activities to ensure it builds a solid base of customers and puts in place an infrastructure for future growth. Operating Expenses -Total consolidated operating expenses were 9 percent higher in 2011 than in 2010. Consolidated marketing expenses were 2 percent ($49,000) lower in 2011 compared to 2010 primarily due to lower sales commissions paid on lower parts washer machine sales. Consolidated general and administrative expenses were higher by 8 percent ($231,000) in 2011 compared to 2010 due mainly to higher legal expenses related to the legal matters described in Notes 4 and 9 to the Consolidated Financial Statements and consulting expenses related to an accounting system upgrade. Consolidated research and development expenses were 20 percent ($429,000) higher in 2011 as compared to 2010, due mainly to an increase in the number of employees and compensation rates at the company’s India based software development and testing operations. Interest Income, net -We had net interest income of $31,000 in 2011 and $80,000 in 2010, respectively. The decrease between periods reflects primarily the fact that our note receivable related to the sale of our former VISaer subsidiary was lower in 2011 than in 2010 due to a write down of the carrying balance of the note receivable in the quarter ended December 31, 2010, as explained in more detail in Note 3 to the Consolidated Financial Statements. Equity Earnings (Losses) of Affiliate Company -We recognize our pro rata share of the earnings and losses of an affiliate company that we record on the equity method. In 2011 we recorded $2,000 in net equity income of the affiliate company compared to $41,000 in net equity losses of the affiliate in 2010. The change between periods reflects improved profitability of the affiliate company. Other Income - As explained in more detail in Note 4 and Note 9 to the Consolidated Financial Statements, the results for 2011 include income of $450,000 earned by our ChemFree subsidiary upon the settlement of a legal matter as well as an accrued expense of $75,000 related to taxable costs to be paid by ChemFree based on the final ruling of the Court of Appeals on the patent matter. Intelligent Systems Corporation -13- Income Taxes – We recorded $93,000 and $130,000, in the years ended December 31, 2011 and 2010, respectively, for state income tax expense, including amounts accrued for uncertain tax positions. Discontinued Operations Loss on Sale of Discontinued Operations – As explained in more detail in Note 3 to the Consolidated Financial Statements, in 2010 we wrote down the carrying value of a note receivable from the buyer of the assets of our VISaer business and reduced a related note payable. The net effect was $345,000 which was recorded as a loss on sale of discontinued operations in the fourth quarter of 2010. Liquidity and Capital Resources Our cash balance at December 31, 2011 was $3.2 million compared to a cash balance of $3.0 million at December 31, 2010. During the 12 months ended December 31, 2011, significant sources of cash include a $600,000 payment from the purchaser of our former VISaer subsidiary (as explained in more detail in Note 3 to the Consolidated Financial Statements) as well as receipt of a $450,000 payment related to settlement of a legal matter (as explained in more detail in Note 4 to the Consolidated Financial Statements). We generated $397,000 net cash from operations. Working capital changes included: · an increase in accounts receivable of $277,000 due mainly to higher balances at our international distribution partners · a net decrease in current deferred revenue of $717,000 reflecting the recognition of revenue in 2011 upon completion of new software contracts on which milestone billings had been deferred in prior periods until contract completion · an increase in accounts payable of $141,000 due mainly to differences in the amount and timing of non-inventory vendor invoices at year end · a decrease in accrued payroll of $90,000 due mainly to bonuses earned by the ChemFree management team in 2010 that were paid in the first quarter of 2011 In 2011, we used $464,000 cash to acquire capital equipment mainly to upgrade CoreCard’s data centers and the India office for its new processing services, software testing automation initiatives and additional off-shore employees as well as vehicle, production and software purchases at ChemFree. We do not expect any significant changes to this spending level in the foreseeable future and presently do not foresee any difficulties funding such purchases. We also used $222,000 cash to purchase marketable securities classified as available-for-sale but do not expect to make any significant additional purchases in the foreseeable future. We currently project that we will have sufficient liquidity from cash on hand, continued cash positive operations at ChemFree, projected customer payments at CoreCard and periodic working capital borrowings or sale of marketable securities, if needed, to support our operations and capital equipment purchases in the foreseeable future. We renewed our line of credit in June 2011 with a maximum principal availability of $1.25 million based on qualified receivables and inventory levels which we will use as necessary to support short-term cash needs.In 2011, we did not have any borrowings under the bank line of credit. We presently project that we will have sufficient accounts receivable, inventory balances and tangible net worth for the foreseeable future to support the borrowing base and loan covenants for any required draws under our bank line of credit. The line of credit expires June 30, 2012, subject to the bank renewing the line for an additional period.If the bank does not renew our line of credit and if we have unforeseen cash requirements, we may experience a short-term cash shortfall. Delays in meeting project milestones or software delivery commitments at CoreCard could cause customers to postpone payments and increase our need for cash. Presently, we do not believe there is a material risk that we will not perform successfully on any contracts but if customer payments are delayed for any reason, if we do not control costs or if we encounter unforeseen technical or quality problems, then we could require more cash than presently planned. Long-term, we currently expect that liquidity will continue to improve and consolidated operations will generate sufficient cash to fund their requirements with use of our credit facility to accommodate short-term needs. Other long-term sources of liquidity include potential sales of investments, subsidiaries or other assets although there are no current plans to do so. Furthermore, the timing and amount of any such transactions are uncertain and, to the extent they involve non-consolidated companies, generally not within our control. Intelligent Systems Corporation -14- Off-Balance Sheet Arrangements We do not currently have any off-balance sheet arrangements that are reasonably likely to have a current or future material adverse effect on our financial condition, liquidity or results of operations. Factors That May Affect Future Operations Future operations in both the Information Technology Products and Services and Industrial Products segments are subject to risks and uncertainties that may negatively impact our future results of operations or projected cash requirements.It is difficult to predict future quarterly and annual results with certainty. Any trend or delay that affects even one of our subsidiaries could have a negative impact on the company’s consolidated results of operations or cash requirements on a quarterly or annual basis. In addition, the carrying value of our investments is impacted by a number of factors which are generally beyond our control since we are typically a non-control shareholder in a private company with limited liquidity. Among the numerous factors that may affect our consolidated results of operations or financial condition are the following: · Further weakness in the global financial markets could have a negative impact on CoreCard due to potential customers (most of whom perform some type of financial services) delaying purchase or software implementation decisions. · Stricter regulations and reluctance by financial institutions to act as sponsor banks for prospective customers (such as issuers and processors of credit and prepaid cards) could increase CoreCard’s losses and cash requirements. · Delays in software development projects could cause our customers to delay implementations or delay payments, which would increase our costs and reduce our revenue. · Our CoreCard subsidiary could fail to deliver software products which meet the business and technology requirements of its target markets within a reasonable time frame and at a price point that supports a profitable, sustainable business model. · As an alternative to licensing its software, CoreCard is now offering processing services running on the CoreCard software system. There are numerous risks associated with entering any new line of business and if CoreCard fails to manage the risks associated with its processing operations, it could have a negative impact on our business. · One of ChemFree’s customers represented approximately 27 percent of our consolidated revenue in 2011 and any unplanned changes in the volume of orders or timeliness of payments from such customer could potentially have a negative impact on inventory levels and cash, at least in the near-term. · Delays in production or shortages of certain sole-sourced parts for our ChemFree products could impact revenue and orders. · Anticipated increases in prices of raw materials and sub-assemblies could reduce ChemFree’s gross profit if it is not able to offset such increased costs with higher selling prices for its products or other reductions in production costs. In 2011, the company raised prices on certain of its SmartWasher® products to offset cost increases but may not be able to do so in the future due to competitive pressure. · Software errors or poor quality control may delay product releases, increase our costs, result in non-acceptance of our software by customers or delay revenue recognition. · Competitive pressures (including pricing, changes in customer requirements and preferences, and competitor product offerings) may cause prospective customers to choose an alternative product solution, resulting in lower revenue and profits (or increased losses). · Increasing and changing government regulations in the United States and foreign countries related to such issues as data privacy, financial and credit transactions could require changes to our products and services which could increase our costs and could affect our existing customer relationships or prevent us from getting new customers. · CoreCard could fail to expand its base of customers as quickly as anticipated, resulting in lower revenue and profits (or increased losses) and increased cash needs. · In certain situations, ChemFree’s lease customers are permitted to terminate the lease covering a SmartWasher® machine, requiring the unamortized balance of the original machine cost to be written off which could reduce profits in that reporting period and result in lower revenue in future periods. · CoreCard could fail to retain key software developers and managers who have accumulated years of know-how in our target markets and company products, or fail to attract and train a sufficient number of new software developers and testers to support our product development plans and customer requirements at projected cost levels. · Delays in anticipated customer payments for any reason would increase our cash requirements and possibly our losses. Intelligent Systems Corporation -15- · Declines in performance, financial condition or valuation of minority-owned companies could cause us to write-down the carrying value of our investment or postpone an anticipated liquidity event, which could negatively impact our earnings and cash. · Our future capital needs are uncertain and depend on a number of factors; additional capital may not be available on acceptable terms, if at all. · Other general economic and political conditions could cause customers to delay or cancel software purchases. We have certain lease commitments, legal matters and contingent liabilities described in detail in Note 9 to the Consolidated Financial Statements. Recent Accounting Pronouncements Recent Accounting Pronouncements - In May 2011, the Financial Accounting Standards Board ("FASB") issued an accounting pronouncement related to fair value measurement (FASB ASC Topic 820), which amends current guidance to achieve common fair value measurement and disclosure requirements in U.S.GAAP and International Financial Reporting Standards. The amendments generally represent clarification of FASB ASC Topic 820, but also include instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. This pronouncement is effective for fiscal years, and interim periods within those years, beginning after December15, 2011. We will adopt this pronouncement for our fiscal year beginning January1, 2012. We do not expect this pronouncement to have a material effect on our consolidated financial statements. In June 2011, the FASB issued an accounting pronouncement that provides new guidance on the presentation of comprehensive income (FASB ASC Topic 220) in financial statements. Entities are required to present total comprehensive income either in a single, continuous statement of comprehensive income or in two separate, but consecutive, statements. Under the single-statement approach, entities must include the components of net income, a total for net income, the components of other comprehensive income and a total for comprehensive income. Under the two-statement approach, entities must report an income statement and, immediately following, a statement of other comprehensive income. The provisions for this pronouncement are effective for fiscal years, and interim periods within those years, beginning after December15, 2011, with early adoption permitted. We will adopt this pronouncement for our fiscal year beginning January1, 2012. We do not expect this pronouncement to have a material effect on our consolidated financial statements. We have considered all recently issued accounting pronouncements and do not believe the adoption of such pronouncements will have a material impact on our Consolidated Financial Statements. Intelligent Systems Corporation -16- ITEM 8.FINANCIAL STATEMENTS The following Consolidated Financial Statements and related report of independent registered public accounting firm are included in this report and are incorporated by reference in Part II, Item 8 hereof.See Index to Financial Statements on page F-1 hereof. Report of Independent Registered Public Accounting Firm – Habif, Arogeti & Wynne, LLP Consolidated Balance Sheets at December 31, 2011 and 2010 (restated) Consolidated Statements of Operations for the years ended December 31, 2011 and 2010 (restated) Consolidated Statements of Stockholders’ Equity and Comprehensive Loss for the years ended December 31, 2011 and 2010 (restated) Consolidated Statements of Cash Flows for the years ended December 31, 2011 and 2010 Notes to Consolidated Financial Statements (restated) ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES (a)Evaluation of disclosure controls and procedures Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of our disclosure controls and procedures.In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives.In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. Our disclosure controls and procedures are designed to provide reasonable assurance of achieving their objectives. At of the end of the period covered by this Annual Report, we carried out an evaluation, under the supervision and with the participation of the company’s management, including the company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the company’s disclosure controls and procedures pursuant to Rule 13a-15(b) under the Exchange Act. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the company’s disclosure controls and procedures are effective at that reasonable assurance level. (b)Changes in internal control over financial reporting We regularly review our system of internal control over financial reporting and make changes to our processes and systems to improve controls and increase efficiency, while ensuring that we maintain an effective internal control environment. There were no significant changes in the company’s internal control over financial reporting or in other factors identified in connection with this evaluation that occurred during the period covered by this report that has materially affected, or is reasonably likely to materially affect, the company’s internal control over financial reporting. (c)Management’s report on internal control over financial reporting The management of Intelligent Systems Corporation is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule 13a – 15(f) under the Securities Exchange Act of 1934. The company maintains accounting and internal control systems which are intended to provide reasonable assurance that the assets are safeguarded against loss from unauthorized use or disposition, transactions are executed in accordance with management’s authorization and accounting records are reliable for preparing financial statements in accordance with accounting principles generally accepted in the United States of America. Intelligent Systems Corporation -17- Internal control over financial reporting cannot provide absolute assurance of achieving financial reporting objectives because of its inherent limitations.Internal control over financial reporting is a process that involves human diligence and compliance and is subject to lapses in judgment and breakdowns resulting from human failures.Internal control over financial reporting also can be circumvented by collusion or improper management override.Because of such limitations, there is a risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting.However, these inherent limitations are known features of the financial reporting process.Therefore, it is possible to design into the process safeguards to reduce, though not eliminate, risk. The company’s management evaluated the effectiveness of the company’s internal control over financial reporting as of December 31, 2011.In making this evaluation, management used the criteria set forth by the Committee of Sponsoring Organizations (“COSO”) of the Treadway Commission in Internal Control – Integrated Framework. Based on our evaluation management believes that, as of December 31, 2011, the company’s internal control over financial reporting is effective based on those criteria. This Annual Report does not include an attestation report of the company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the company’s registered public accounting firm pursuant to the rules of the Securities and Exchange Commission that permit smaller reporting companies such as our company to provide only management’s report in the Annual Report. PART III ITEM10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Please refer to the subsection entitled “Proposal 1 - The Election of Three Directors - Nominees” and “Proposal 1 – The Election of Three Directors – Executive Officers” in our Proxy Statement for the 2012 Annual Meeting of Shareholders (the “Proxy Statement”) for information about the individuals nominated as directors and about the directors and executive officers of the company. This information is incorporated into this Item 10 by reference. Information regarding compliance by directors and executive officers of the company and owners of more than 10 percent of our common stock with the reporting requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended, is contained under the caption “Section 16(a) Beneficial Ownership Reporting Compliance” in the Proxy Statement.This information is incorporated into this Item 10 by reference.Information regarding the company’s Audit Committee and its composition is contained under the caption “Proposal 1 – The Election of Three Directors - Nominees” and “Proposal 1 – The Election of Three Directors – Meetings and Committees of the Board of Directors” in the Proxy Statement.This information is incorporated into this Item 10 by reference. There have been no material changes to the procedures by which shareholders may recommend nominees to the company’s Board of Directors. We have a Code of Ethics that applies to all directors, officers, and employees.The Code of Ethics is posted on our website at www.intelsys.com.We also disclose on our website, within the time required by the rules of the SEC, any waivers of, or amendments to, the Code of Ethics for the benefit of an executive officer. ITEM 11.EXECUTIVE COMPENSATION Please refer to the subsection entitled “Proposal 1 - The Election of Three Directors - Executive Compensation” in the Proxy Statement for information about management compensation. This information is incorporated into this Item 11 by reference. Intelligent Systems Corporation -18- ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth the amount of securities authorized for issuance under the equity compensation plans as of December 31, 2011. Securities Authorized for Issuance Under Equity Compensation Plans Plan category (a) Number of securities to be issued upon exercise of outstanding options, warrants and rights (b) Weighted-average exercise price of outstanding options, warrants and rights (c) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders $ Total $ Effective August 22, 2000, the company adopted the Non-Employee Director Stock Option Plan (the “Director Plan”). The Director Plan expired in 2010 and was replaced by the 2011 Non-Employee Director Stock Option Plan (the “2011 Director Plan”), with essentially the same terms and conditions as the expired Director Plan. Up to 200,000 shares of common stock were authorized for issuance under the Director Plan and 2011 Director Plan to non-employee directors with each director receiving an initial grant of 5,000 options followed by annual grants of 4,000 options on the date of each subsequent Annual Meeting. In each of the years ended December 31, 2011 and 2010, respectively, twelve thousand (12,000) options were granted under the 2011 Director Plan and the Director Plan; 16,000 and 51,000 options expired unexercised in 2011 and 2010, respectively. The company instituted the 2003 Stock Incentive Plan (the “2003 Plan”) in March 2003. The 2003 Plan authorizes the issuance of up to 450,000 options to purchase shares of common stock to officers and key employees. A total of 164,500 and zero options were granted under the 2003 Plan in 2011 and 2010, respectively. Non-qualified stock options are granted under the company’s equity compensation plans at fair market value on the date of grant and vest ratably over two or three year periods after the date of grant. Please refer to the subsection entitled “Voting – Security Ownership of Certain Beneficial Owners and Management” in the Proxy Statement for information about the ownership of our common stock by certain persons.This information is incorporated into this Item 12 by reference. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The lease on our headquarters and primary facility at 4355 Shackleford Road, Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J. Leland Strange, our Chairman and Chief Executive Officer.Mr. Strange holds a 100% ownership interest in ISC Properties, LLC.We paid ISC Properties, LLC $467,000 and $465,000 in the years ending December 31, 2011 and 2010, respectively.We have determined that ISC Properties, LLC is not a variable interest entity. Please refer to the subsection entitled “Proposal 1 - The Election of Three Directors - Nominees” in the Proxy Statement referred to in Item 10 for information regarding the independence of the company’s directors.This information is incorporated into this Item 13 by reference. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES Please refer to the subsection entitled “Independent Registered Public Accountants” in the Proxy Statement referred to in Item 10 for information about the fees paid to and services performed by our independent public accountants.This information is incorporated into this Item 14 by reference. Intelligent Systems Corporation -19- PART IV ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES We are filing the following exhibits with this report or incorporating them by reference to earlier filings. Shareholders may request a copy of any exhibit by contacting Bonnie L. Herron, Secretary, Intelligent Systems Corporation, 4355 Shackleford Road, Norcross, Georgia 30093; telephone (770) 381-2900. There is a charge of $.50 per page to cover expenses of copying and mailing. 3(i) Amended and Restated Articles of Incorporation of the Registrant dated March 18, 2010 (Incorporated by reference to Exhibit 3(i) of the Registrant’s Form 10-K for the year ended December 31, 2010.) 3(ii) Bylaws of the Registrant dated December 7, 2007. (Incorporated by reference to Exhibit 3.2 of the Registrant’s Form 8-K dated December 7, 2007.) Lease Agreement dated June 1, 2004, between the Registrant and ISC Properties, LLC. (Incorporated by reference to Exhibit 10.1 of the Registrant’s Form 10-K for the year ended December 31, 2004.) First Amendment to the Lease Agreement between the Registrant and ISC Properties, LLC dated June 1, 2009. (Incorporated by reference to Exhibit 10.1 to the Registrant’s Form 10-Q for the quarter ended June 30, 2009.) Management Compensation Plans and Arrangements: (a) Intelligent Systems Corporation 2003 Stock Incentive Plan (b) Intelligent Systems Corporation Change in Control Plan for Officers (c) Intelligent Systems Corporation Outside Director’s Retirement Plan (d) Non-Employee Directors Stock Option Plan (e) 2011 Non-Employee Directors Stock Option Plan Exhibit 10.3(a) is incorporated by reference to Exhibit 10.2(a) to the Registrant’s Form 10-K for the year ended December 31, 2003. Exhibits 10.3(b) and (c) are incorporated by reference to Exhibit 10.4 to the Registrant’s Form 10-K for the year ended December 31, 1993. Exhibit 10.3(d) is incorporated by reference to Exhibit 10.3 to the Registrant’s Form 10-K for the year ended December 31, 2000. Exhibit 10.3(e) is incorporated by reference to the Registrant’s 2011 Definitive Proxy Statement on Schedule 14A. Loan Agreement by and among Intelligent Systems Corporation and Fidelity Bank dated October 1, 2003.(Incorporated by reference to Exhibit 10.3 to the Registrant’s Form 10-K for the year ended December 31, 2003.) Security Agreement by and among Intelligent Systems Corporation and Fidelity Bank dated as of October 1, 2003.(Incorporated by reference to Exhibit 10.4 to the Registrant’s Form 10-K for the year ended December 31, 2003.) Form of Security Agreement by and among majority owned subsidiary companies of Intelligent Systems Corporation and Fidelity Bank as of October 1, 2003.(Incorporated by reference to Exhibit 10.5 to the Registrant’s Form 10-K for the year ended December 31, 2003.) Negative Pledge Agreement by and among Intelligent Systems Corporation and Fidelity Bank dated October 1, 2003.(Incorporated by reference to Exhibit 10.6 to the Registrant’s Form 10-K for the year ended December 31, 2003.) Commercial Promissory Note and Rider thereto of Intelligent Systems Corporation in favor of Fidelity Bank dated October 1, 2004. (Incorporated by reference to Exhibit 10.7 to the Registrant’s Form 10-K for the year ended December 31, 2003.) Form of Guarantee of majority owned subsidiaries of Intelligent Systems Corporation in favor of Fidelity Bank dated October 1, 2003.(Incorporated by reference to Exhibit 10.3 to the Registrant’s Form 10-K for the year ended December 31, 2003.) Intelligent Systems Corporation -20- Tenth Modification to Loan Documents by and among Intelligent Systems Corporation and Fidelity Bank dated June 30, 2011. (Incorporated by reference to Exhibit 10.1 to the Registrant’s Form 10-Q for the quarter ended June 30, 2011.) Settlement and Mutual Release Agreement among IBS Technics, Inc., IBS Software Services Americas, Inc., Intelligent Systems Corporation, VISaer (UK) Limited and VISaer, Inc. dated January 25, 2011.(Incorporated by reference to Exhibit 10.11 to the Registrant’s Form 10-K for the year ended December 31, 2010.) Settlement Agreement executed May 3, 2011. (Incorporated by reference to the Exhibit 10.2 of the Registrant’s Form 10-Q for the quarter ended June 30, 2011.) Option Agreement between Intelligent Systems Corporation and Central National Bank dated March 20, 2012 (Incorporated by reference to Exhibit 10.13 of the Registrant’s Form 10-K dated March 22, 2012.) List of subsidiaries of Registrant. (Incorporated by reference to Exhibit 21.1 of the Registrant’s Form 10-K dated March 22, 2012). Currently dated Consent of Habif, Arogeti & Wynne, LLP. Currently dated Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Currently dated Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Currently dated Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. XBRL Instance Document Intelligent Systems Corporation -21- SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant caused this Annual Report to be signed on its behalf by the undersigned, thereunto duly authorized. INTELLIGENT SYSTEMS CORPORATION Registrant Date:December 14, 2012 By: /s/J. Leland Strange J. Leland Strange Chairman of the Board, President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: Signature Capacity Date /s/ J. Leland Strange Chairman of the Board, President, December 14, 2012 J. Leland Strange Chief Executive Officer and Director (Principal Executive Officer) /s/ Bonnie L. Herron Chief Financial Officer December 14, 2012 Bonnie L. Herron (Principal Accounting and Financial Officer) /s/ James V. Napier Director December 14, 2012 James V. Napier /s/ John B. Peatman Director December 14, 2012 John B. Peatman /s/ Parker H. Petit Director December 14, 2012 Parker H. Petit Intelligent Systems Corporation -22- INTELLIGENT SYSTEMS CORPORATION INDEX TO FINANCIAL STATEMENTS The following consolidated financial statements of the Registrant and its subsidiaries are submitted herewith in response to Item 8: Financial Statements: Report of Independent Registered Public Accounting Firm – Habif, Arogeti, & Wynne, LLP F-2 Consolidated Balance Sheets - December 31, 2011 and 2010 (restated) F-3 Consolidated Statements of Operations - Years Ended December 31, 2011 and 2010 (restated) F-4 Consolidated Statements of Stockholders’ Equity and Comprehensive Loss - Years Ended December 31, 2011 and 2010 (restated) F-5 Consolidated Statements of Cash Flows - Years Ended December 31, 2011 and 2010 F-6 Notes to Consolidated Financial Statements (restated) F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Intelligent Systems Corporation We have audited the accompanying consolidated balance sheets of Intelligent Systems Corporation and subsidiaries (the “Company”) as of December 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensive loss, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Intelligent Systems Corporation and subsidiaries as of December 31, 2011 and 2010, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the consolidated financial statements, the consolidated balance sheets and consolidated statements of operations and stockholders' equity and comprehensive loss have been restated to correct the accounting for the allocation of net income and losses to a noncontrolling interest. /s/ Habif, Arogeti & Wynne, LLP Atlanta, Georgia March 22, 2012, except for Note 2 and Note 17, as to which the date is December 14, 2012 F-2 Intelligent Systems Corporation CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts; restated) As of December 31, ASSETS Current assets: Cash $ $ Marketable securities Accounts receivable, net Note and interest receivable, current portion Inventories, net Other current assets Total current assets Investments Note and interest receivable, net of current portion Property and equipment, at cost less accumulated depreciation Patents, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred revenue, current portion Accrued payroll Accrued expenses Other current liabilities Total current liabilities Deferred revenue, net of current portion 50 70 Other long-term liabilities Commitments and contingencies (Note 9) Intelligent Systems Corporation stockholders’ equity: Common stock, $0.01 par value, 20,000,000 shares authorized, 8,958,028 issued and outstanding at December 31, 2011 and 2010 90 90 Additional paid-in capital Accumulated other comprehensive income (loss) ) 3 Accumulated deficit ) ) Total Intelligent Systems Corporation stockholders’ equity Non-controlling interest ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 Intelligent Systems Corporation CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share amounts; restated) Year Ended December 31, Revenue Products $ $ Services Total net revenue Cost of revenue Products Services Total cost of revenue Expenses Marketing General and administrative Research and development Income from operations Other income (expense) Interest income, net 31 80 Equity in income (loss) of affiliate company 2 ) Other income, net 23 Income from continuing operations before taxes Income taxes 93 Income from continuing operations Loss on sale of discontinued operations, net of taxes ) Net income (loss) ) Net loss attributable to noncontrolling interest Net income attributable to Intelligent Systems Corporation $ $ Income per share based on income attributable to Intelligent Systems Corporation: Income per share from continuing operations: Basic and diluted $ $ Loss per share from discontinued operations:Basic and diluted $ ) Net income (loss) per share: Basic and diluted $ $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. F-4 Intelligent Systems Corporation CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) (in thousands, except share amounts; restated) Year Ended December 31, STOCKHOLDERS’ EQUITY Intelligent Systems Corporation stockholders' equity: Common stock, number of shares, beginning of year Additions during year End of year Common stock, amount, beginning of year $
